Dismissed and Memorandum Opinion filed August 26, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00718-CR
NO. 14-10-00719-CR
NO. 14-10-00720-CR
____________
 
ROBERT RANDALL LONG, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 177th District Court
Harris County, Texas
Trial Court Cause Nos. 1235282,
1216882, 1199409 
 

 
MEMORANDUM
OPINION
In each of these attempted appeals, the trial court signed an
order on July 9, 2010, granting the State’s motion to allow forensic analysis
of evidence to continue.  “Generally, we only have jurisdiction to consider an
appeal by a criminal defendant where there has been a judgment of conviction.” 
McKown v. State, 915 S.W.2d 160, 161  (Tex. App.CFort Worth 1996, no pet.).  “We do
not have jurisdiction to review interlocutory orders unless that jurisdiction
has been expressly granted to us by law.”  Id. (citing Ex parte
Apolinar, 820 S.W.2d 792, 794 (Tex.Crim.App.1991)).  Although there are
exceptions, we are unaware of any authority allowing the interlocutory appeal
of an order granting a motion to allow forensic analysis.
On August 5, 2010, the parties were notified that unless a
response was filed on or before August 17, 2010, showing meritorious grounds
for continuing the appeal, it would be dismissed for want of jurisdiction.  No
response was filed. 
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Seymore, Boyce, and Christopher.
Do Not Publish C Tex. R. App. P. 47.2(b).